DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims Status.
This Office Action is responsive to the amendment filed on 05/02/2022. Claims 1-19 were pending. Claims 2 and 4 have been cancelled.   Claims 1, 3, 6, and 10have been amended. Claims 1,3, 5-19 are now pending.  Claims 1,3, 5-19    are presented for examination. Applicant's arguments have been considered.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-8 and 12-19 are   rejected under 35 U.S.C. 103 as being unpatentable over EP3316384 to Hammerschmied in view of CN106169787 to Ma (Ma, machine translation).
Regarding claim 1, Hammerschmied discloses an electronic device (para 2), comprising: a cell (Abstract), a circuit board configured to control the electronic device, and electrically coupled to the cell (130, Fig. 2) and a cell protection unit (140, Fig. 2) provided on the circuit board (claim 1).
Alternatively, since Hammerschmied indicated intended use of the battery cell for electronic device, it would obvious for one skilled in the art to connect a battery cell to the electronic device. As such, the electronic device is implicitly disclosed.  
Hammerschmied also discloses wherein the circuit board comprises a main board configured to control the electronic device and electrically coupled to the cell (131); and a function board (133) electrically coupled to the main board, wherein, the cell protection unit is provided on the main board or the function board (Fig. 2, claim 1).
Hammerschmied does not expressly disclose wherein, the cell protection unit is provided on the main board or the function board, the function board is spaced apart from the main board and the cell is disposed between the main board and the function board. 
Ma teaches an electronic device, comprising power supply (para 2, claim 1), the electronic devices comprising main circuit board (101), an auxiliary circuit board 102 (reads on a function board) wherein the battery 103 supplies power to the main circuit board 101 through the auxiliary circuit board 102. (Fig. 1-6). Ma also teaches that cell 1031 disposed between the main circuit board 101 and the auxiliary circuit board 102 and the main   circuit board 101 is spaced apart from the auxiliary circuit board 102. Therefore, the structural design wherein and the main   circuit board 101 is spaced apart from the auxiliary circuit board 102 and battery disposed between is well known in the art. Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the electronic device of Hammerschmied with by spacing apart of the function board and the main board with battery in between  as taught by Ma , because The combination of familiar elements is likely to be obvious when it does no more than yield predictable results such as reducing a heat generation (Ma, para 6) See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Regarding claim 3, Ma teaches wherein the cell is electrically coupled to main board (Fig. 1-6) and he main circuit board 101 and the auxiliary circuit board 102 constitute the circuit boards.
Alternatively, modified Hammerschmied discloses the invention as discussed above as applied to claim 1 and incorporated therein. Hammerschmied does not expressly disclose wherein the cell protection unit is provided on the function board, and the cell is electrically coupled to the main board through the function board. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the cell protection unit is provided on the function board as well as to couple cell to the main board through, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70 (MPEP 2144.04 (VI-C)).
Regarding claim 5, Hammerschmied discloses wherein the cell protection unit is electrically coupled to the cell through the circuit board (Fig. 2, claim 1).
Regarding claim 6, Hammerschmied discloses wherein the cell comprises a body and an output terminal; wherein, one end of the output terminal is electrically coupled to the body and another end of the output terminal is electrically coupled to the circuit board (Fig. 2). 
Regarding claim 7, Ma discloses wherein the output terminal and the circuit board are soldered (para 51)
Alternatively, modified Hammerschmied discloses the invention as discussed above as applied to claim 6 and incorporated therein. Hammerschmied clearly discloses that the output terminals are connected with the circuit board. Regarding the limitation: “soldered, riveted, or snapped together”: in accordance to MPEP 2113, the method of forming the device is not germane to the issue of patentability of the device itself. Therefore, this limitation has not been given patentable weight.  Please note that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product, i.e. the electronic device, does not depend on its method of production, i.e. soldering, riveting or snapping together terminals and circuit board. In re Thorpe, 227 USPQ 964, 966 (Federal Circuit 1985).
Regarding claim 8: as appeared to the Examiner based on Fig. 2, the electrode terminals are tabs. 
Alternatively, since the criticality providing  cell output terminals as an electrode tab, a flexible circuit board, a metal dome, or a wire - a position claimed by Applicant is not supported by any showing of criticality of such placement in the instant specification, nor did Applicant stated that such placement serves any specific purpose or performs any specific function other that the function of the output terminals disclosed in Hammerschmied, it would have been obvious top those skilled in the art at the time the invention was filed  to choose a suitable type and form of the terminals  as an obvious design choice, and as such it does not impact the patentability of claim 8.
Regarding claim 12, Hammerschmied discloses an electronic device (para 2), a main board (131, Fig. 2), a function board (133), a cell (10) electrically coupled to the function board, a cell protection unit (140) provided on the main board, and an adhesive layer (170 or 160) provided on the cell and configured to cover the cell protection unit (Fig. 3, 5, at least partially). Hammerschmied does not expressly disclose wherein the function board spaced apart from the main board in a length direction of the electronic device, and wherein the cell provided between the main board and the function board.
Ma teaches an electronic device, comprising power supply (para 2, claim 1), the electronic devices comprising main circuit board (101), an auxiliary circuit board 102 (reads on a function board) wherein the battery 103 supplies power to the main circuit board 101 through the auxiliary circuit board 102. (Fig. 1-6). Ma also teaches that cell 1031 disposed between the main circuit board 101 and the auxiliary circuit board 102 and the main   circuit board 101 is spaced apart from the auxiliary circuit board 102. Therefore, the structural design wherein and the main   circuit board 101 is spaced apart from the auxiliary circuit board 102 and battery disposed between is well known in the art. Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the electronic device of Hammerschmied with by spacing apart of the function board and the main board with battery in between  as taught by Ma , because The combination of familiar elements is likely to be obvious when it does no more than yield predictable results such as reducing a heat generation (Ma, para 6) See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Regarding claim 13, modified Hammerschmied discloses the invention as discussed above as applied to claim 12 and incorporated therein, including the cell disposed between the main board and the function board but does not expressly   wherein a plurality of cells spaced apart from each other and provided between the main board and the function board. However, would have been obvious to one having ordinary skill in the art at the time the invention was filed to dispose plurality of cells between the main board and the function board, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8 MPEP 2144.04 (VI-B).
Regarding claim 14, Hammerschmied discloses wherein the plurality of cells are coupled in series (para 4). 
Regarding claim 15, Hammerschmied discloses that adhesive foam (para 13) is electrically insulating material (para 12, claim 4).
Regarding claim 16, Hammerschmied discloses an electronic device (para 2), comprising a main board (131, Fig. 2), a function board (133), a cell (10) electrically coupled to the function board, and an adhesive layer (170 or 160) provided on the cell and configured to cover the cell protection unit (Fig. 3, 5, at least partially).  Hammerschmied does not expressly disclose wherein the function board spaced apart from the main board in a length direction of the electronic device, and wherein the cell provided between the main board and the function board.
Ma teaches an electronic device, comprising power supply (para 2, claim 1), the electronic devices comprising main circuit board (101), an auxiliary circuit board 102 (reads on a function board) wherein the battery 103 supplies power to the main circuit board 101 through the auxiliary circuit board 102. (Fig. 1-6). Ma also teaches that cell 1031 disposed between the main circuit board 101 and the auxiliary circuit board 102 and the main   circuit board 101 is spaced apart from the auxiliary circuit board 102. Therefore, the structural design wherein and the main   circuit board 101 is spaced apart from the auxiliary circuit board 102 and battery disposed between is well known in the art. Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the electronic device of Hammerschmied with by spacing apart of the function board and the main board with battery in between  as taught by Ma , because The combination of familiar elements is likely to be obvious when it does no more than yield predictable results such as reducing a heat generation (Ma, para 6) See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Regarding claim 17, modified Hammerschmied discloses the invention as discussed above as applied to claim 16 and incorporated therein, including the cell disposed between the main board and the function board but does not expressly   wherein a plurality of cells spaced apart from each other and provided between the main board and the function board. However, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to dispose plurality of cells between the main board and the function board, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8 MPEP 2144.04 (VI-B).
Regarding claim 18, Hammerschmied discloses wherein the plurality of cells are coupled in series (para 4). 
Regarding claim 19, Hammerschmied discloses that adhesive foam (para 13) is electrically insulating material (para 12, claim 4).
Claims 9-11   are   rejected under 35 U.S.C. 103 as being unpatentable over EP3316384 to Hammerschmied in view of CN106169787 to Ma and further   in view of CN106207285 to Wang (Wang, machine translation) as evidenced by US 6,316,140 to Hatazawa (Hatazawa).
Regarding claim 9, modified Hammerschmied discloses the invention as discussed above as applied to claim 6 and incorporated therein. Hammerschmied discloses a use of an adhesive in in the electronic device (para 36) but does not expressly disclose wherein a surface of the output terminal is provided with an adhesive layer.
Wang teaches a battery assembly (Title) comprising protection circuit 240 (Fig. 2A), comprising connecting portions 220 and 230 which are coated by insulated layer 222 (Fig. 2C) in order to prevent short circuit between 220 and 230. Please note that protective coating extends from circuit 240 to electrode leads 211 and 212. 
Since output terminals of the cell in the electrode assembly of Hammerschmied function as electrical conductors between cell and the circuit board, it  would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the output  terminals  of Hammerschmied with the isolative coating  from circuit board to the body of the cell (re claim 10), as taught by Wang , in order to avoid  short  circuit between terminals or other components of the electrode assembly. Regarding the limitation “adhesive” since the isolative coating of modified Hammerschmied attached to surface of the output electrodes, it is necessarily adhesive.
Alternatively, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to use adhesive material to insulate the output electrode, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. The use of adhesive material coating on electrode terminals is well known in the art (see for example US 6,316,140, claim 2).
Regarding claim 11, modified Hammerschmied discloses the invention as discussed above as applied to claim 9 and incorporated therein. Regarding the limitation: “the adhesive layer is a coating formed by a spray curing process”: in accordance to MPEP 2113, the method of forming the device is not germane to the issue of patentability of the device itself. Therefore, this limitation has not been given patentable weight.  Please note that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product, i.e. adhesive coating -, does not depend on its method of production, i.e. spray curing process. In re Thorpe, 227 USPQ 964, 966 (Federal Circuit 1985). 
Response to Arguments
Applicant’s arguments with respect to claim1-19 have been considered but are moot due to new ground of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER USYATINSKY whose telephone number is (571)270-7703. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 5712721330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Alexander Usyatinsky/Primary Examiner, Art Unit 1727